Title: To James Madison from United States Senate, 17 November 1807
From: United States Senate
To: Madison, James



The Senate of the United States, November 17. 1807.

On motion
Ordered, that the secretary of the Senate transmit the following original papers; to be filed in the office of the secretary of state:
Deed of cession by the state of Connecticut of certain territory called the Western Reserve of Connecticut, Dec. 31, 1798.
Act of Cession by the state of Delaware, to the United States, of a Light house, & Piers, near the Entrance of the Delaware.
Deed of Cession of the same.
Act of Cession of the State of Georgia, of the Light house &c. on Tybee Island.
Deed of Cession, of the same. and the authenticated Copy of the deed of Cession by North Carolina of certain western territory to the United States.
Attest,

Sam. A. Otis,Secretary.


